Name: Council Decision (EU) 2019/813 of 17 May 2019 on the position to be taken on behalf of the European Union in the International Grains Council with respect to the extension of the Grains Trade Convention, 1995
 Type: Decision
 Subject Matter: international affairs;  plant product;  international trade
 Date Published: 2019-05-21

 21.5.2019 EN Official Journal of the European Union L 133/19 COUNCIL DECISION (EU) 2019/813 of 17 May 2019 on the position to be taken on behalf of the European Union in the International Grains Council with respect to the extension of the Grains Trade Convention, 1995 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Grains Trade Convention, 1995 (the Convention) was concluded by the Union by means of Council Decision 96/88/EC (1) and entered into force on 1 July 1995. The Convention was concluded for a period of three years. (2) Pursuant to Article 33 of the Convention, the International Grains Council is able to extend the Convention for successive periods not exceeding two years on each occasion. Since its conclusion, the Convention has regularly been extended for further periods of two years. The Convention was last extended by decision of the International Grains Council on 5 June 2017 (2) and remains in force until 30 June 2019. (3) During its 49th session, which will be held on 10 June 2019, the International Grains Council is to decide on the extension of the Convention for a further period of up to two years from 1 July 2019. (4) It is appropriate to establish the position to be taken on the Union's behalf in the 49th session of the International Grains Council, as an extension of the Convention is in the interest of the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the 49th session of the International Grains Council shall be to vote in favour of the extension of the Grains Trade Convention, 1995, for a further period of up to two years from 1 July 2019. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 May 2019. For the Council The President E.O. TEODOROVICI (1) Council Decision 96/88/EC of 19 December 1995 concerning the approval by the European Community of the Grains Trade Convention and the Food Aid Convention, constituting the International Grains Agreement 1995 (OJ L 21, 27.1.1996, p. 47). (2) Information concerning the extension of the Grains Trade Convention (1995) (OJ L 12, 17.1.2018, p. 1).